



Exhibit 10.31
Second Amendment
To
BorgWarner Inc. Board of Directors Deferred Compensation Plan
(As Amended and Restated Effective January 1, 2009)


The Employee Benefits Committee of BorgWarner Inc. (the “Committee”) hereby
amends the BorgWarner Inc. Board of Directors Deferred Compensation Plan (As
Amended and Restated Effective January 1, 2009) (the “Plan”) as set forth below.


1.
Effective August 1, 2016, Section 2.1 of the BorgWarner Inc. Board of Directors
Deferred Compensation Plan (As Amended and Restated Effective January 1, 2009)
is hereby amended as follows:



“2.1    “Beneficiary” shall mean the person or persons or entity designated by
the Participant to receive the balance of the Participant’s Account in the event
of the Participant’s death. The designation may be in favor of one or more
Beneficiaries, may include contingent as well as primary designations and named
or unnamed trustees under any will or trust agreement, may apportion the
benefits payable in any manner among the Beneficiaries. A Participant’s
designation of one or more Beneficiaries shall be made in writing in a manner
designated by the Committee and shall not be effective until received by the
Committee. If a Participant’s designated beneficiaries shall have predeceased
the Participant, or if the Participant does not have a valid beneficiary
designation form on file with the Committee, then the Participant’s spouse shall
be the Beneficiary. If the Participant does not have a spouse, then the
Participant’s estate shall be the Beneficiary. A Participant may change his or
her Beneficiary without the consent of any Beneficiary by similar instrument in
accordance with the rules and procedures established by the Committee. The
beneficiary designation form received and acknowledged most recently by the
Committee shall control as of any date. If concurrent Beneficiaries are named
without specifying the proportion of benefits due each, distribution shall be
made in equal shares to those Beneficiaries.


Unless the Participant has indicated otherwise on the beneficiary designation
form, any designation of a Beneficiary identified as the Participant’s spouse
shall be deemed revoked by the divorce of the Participant and such Beneficiary.
Such revocation shall be effective upon receipt of acceptable documentary
evidence of divorce, delivered after the Participant’s death to the Plan’s
recordkeeper and/or the Committee. The Plan’s recordkeeper and/or the Committee
shall not be liable for any payment or transfer made to a Beneficiary in the
absence of such documentation. Notwithstanding anything to the contrary in this
section, any domestic relations order submitted to and qualified by either the
Plan’s recordkeeper and/or the Committee at any time prior to the final transfer
and/or payment of the Participant’s account shall be deemed to constitute such
acceptable documentary evidence of divorce.


To be entitled to receive any undistributed amounts credited to the Participant
Account at the Participant’s death, any person or persons designated as a
Beneficiary must be alive and any entity designated as a Beneficiary must be in
existence at the time of the Participant’s death. In the event that the order of
the deaths of the Participant and any primary Beneficiary cannot be determined
or have occurred within 120 hours of each other, the Participant shall be deemed
to have survived.


In the event that the death of the Participant or any Beneficiary is the result
of a criminal act involving any other Beneficiary, a person convicted of such
criminal act shall not be entitled to receive any undistributed amounts credited
to the Participant Account.







--------------------------------------------------------------------------------





As long as Beneficiary remains a minor, any inherited account opened for such
Beneficiary shall be controlled by such person(s) demonstrated to the
Committee’s satisfaction to be authorized to act on behalf of the minor. The
minor’s representative may be the court-appointed guardian or conservator or a
person named to serve as the minor’s representative in the Participant’s last
will and testament admitted to probate or other person deemed by the Committee
to be authorized to act for the minor. A minor is a person who has not yet
reached the age of majority for the ownership of investments under the law of
the state of the minor’s domicile. A former minor may request that the inherited
account be transferred to him or her at any time after attaining the age of
majority.”


The undersigned, being all of the members of the Committee, have executed this
instrument as of the dates indicated below.


___________________________________        ___________________________________
Name                    Date        Name                    Date




___________________________________        ___________________________________
Name                    Date        Name                    Date









